Citation Nr: 1759169	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  16-44 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected total right knee replacement.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected total right knee replacement.

3.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent



ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In a February 2016 addendum from the Veteran's physician, he indicated that the appellant's pain medication for orthopedic disorders could contribute to her dementia.  As such, the issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for dementia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  The Board requests that the AOJ contact the Veteran and provide her with the appropriate form to submit this new claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lumbar spine disorder and for entitlement to special monthly compensation based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2013 VA rating decision, the claim of entitlement to service connection for lumbar severe spondylosis and spinal stenosis (claimed as a low back disorder secondary to a right knee disorder) was denied.  The Veteran was notified of this action and of her appellate rights, but she did not perfect a timely appeal or submit new and material evidence within a year.

2.  The evidence received since the January 2013 VA rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The January 2013 rating decision, denying entitlement to service connection for lumbar severe spondylosis and spinal stenosis is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she has a lumbar spine disorder that was either incurred in service or has been caused or is aggravated by residuals of a total right knee replacement.  The Veteran first submitted a claim of entitlement to service connection in September 2012.

A November 2012 Disability Benefits Questionnaire completed by a nurse practitioner diagnosed the Veteran with lumbar spinal stenosis, lumbar radiculopathy, and sacroiliitis.  A December 2012 VA examiner diagnosed the Veteran with lumbar severe spondylosis and spinal stenosis, but opined that it was not at least as likely as not a result of military service.  He also stated that it was not at least as likely as not a result of her service-connected knee condition, because there was no abnormal gait on exam.

In a January 2013 rating decision entitlement to service connection for lumbar spondylosis and spinal stenosis (claimed as a low back secondary to a knee disorder) was denied on the basis that the Veteran's back condition was not at least as likely a result of her bilateral knee condition.  The Veteran did not appeal by filing a notice of disagreement, and new and material evidence was not received within one year of the January 2013 rating decision.  Therefore, the January 2013 rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2017).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Since the January 2013 rating decision, the Veteran has submitted a February 2016 treatment note from her private physician, Dr. C.C., stating that her right knee issues could have as likely as not led to her spinal stenosis.  While the medical opinion did not contain any rationale for its finding, the Board accepts that this is adequate medical evidence which clearly relates to one of the unestablished facts necessary to substantiate the claim-the question of whether there is a nexus between her service-connected right knee disorder and her lumbar spine disorder.

The Board therefore finds that this evidence raises a reasonable possibility of substantiating the claim.  It is new and material evidence, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder is reopened; the claim is allowed to this extent only.


REMAND

The Board remands the issue of entitlement to service connection in order to afford the Veteran a new VA examination to address the nature and etiology of her low back disability.  The Board notes that while she attended a VA examination in December 2012 in connection with her earlier claim pertaining to a low back disability, this examiner did not adequately discuss the findings of a low back disorder at a June 1955 separation examination or provide an adequate opinion regarding whether her back disability has been aggravated by a service-connected right knee disability.  

The Veteran's service treatment records do show complaints and treatment relating to the lumbar spine.  In May 1955, the Veteran was treated for acute low back pain and tenderness at the right sacroiliac joint.  She reported that she had been playing softball previously, but had no discomfort during the game.  Walking aggravated the pain.  She was diagnosed with lumbosacral strain.  May 1955 X-rays showed some irregularity of the anterior portions of L-2 and L-3.  

The Veteran's June 1955 separation examination noted the irregularity found at L-2 and L-3, although an orthopedic consultation found that she was "relatively asymptomatic at present."  X-rays showed epiphysitis of L-3, but that was opined to be of "no importance."  There was an isolated chip of the bone at L-2 and possible defects in the laminae of L-5, as well as some narrowing of the intervertebral space between L-1 and L-2.  

The Veteran's private physical therapy records show current treatment for lumbar pain and do note that she has gait deviation.  

This issue is therefore remanded in order to obtain a new VA examination and opinion addressing both the direct relationship of the Veteran's low back disability to service and its secondary relationship to her service-connected total right knee replacement.

The Veteran also asserts that she is entitled to special monthly compensation on the basis of the need for aid and attendance.  See 38 U.S.C. §§ 1114(l), 1502(b) (2012); 38 C.F.R. §§ 3.350(b), 3.351 (2017).  

A June 2015 evaluation completed by the Veteran's physician indicated that she required assistance in bathing and hygiene needs due to neuropathy, degenerative joint disease, a spinal disorder, and a shoulder disorder.  The Veteran's spouse wrote in November 2016 that she was unable to prepare her own meals and needed assistance in bathing, hygiene, and medication management, due to her gait imbalance and neuropathy.  He wrote in June 2017 that his wife requires a home care aid and constant care from himself.

As the issue of entitlement to special monthly compensation on the basis of the need for aid and attendance is intertwined with the Veteran's claim pertaining to the lumbar spine, and her VA and private treatment records indicate that her condition has worsened since June 2015, this issue is remanded in order to obtain a VA examination addressing her current health and need for aid and attendance.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records.  The Veteran should be advised that she can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and she and her representative should be notified of any unsuccessful efforts.

2. Request all relevant VA treatment records from the Lyons Campus of the VA New Jersey Health Care System and its affiliated facility, the James J. Howard Community Clinic, and from the VA New Jersey Health Care System in East Orange, New Jersey, since June 2016.

All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Provide the appellant the proper application form to file a claim of entitlement to service connection for dementia.  The Veteran is advised that the Board will only exercise appellate jurisdiction over those claims in which a timely appeal has been perfected.  

4.  Schedule the Veteran for an appropriate VA orthopedic examination with a qualified examiner to address the nature and etiology of her low back disorder.  The examiner must specify in the report that all VBMS and Virtual VA records have been reviewed.  Any indicated evaluations or studies should be conducted.

If the Veteran is unable to attend a VA examination due to health impairment, then obtain a medical opinion from an appropriate VA examiner based on review of the medical evidence in the claims file.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner must address:

a) Is it at least as likely as not that any current lumbar spine disorder had its onset during, or was otherwise related to any event or injury in the Veteran's service?

The examiner must discuss the Veteran's treatment in May 1955 for a lumbosacral strain and the findings on X-ray of irregularities in the spine, including the notations on her June 1955 separation examination.

b) Do the findings of narrowing of the intervertebral space between L-1 and L-2 indicate that the Veteran had lumbar degenerative joint disease or arthritis during service or compensably disabling degenerative joint disease within a year of separation from active duty in June 1955?

c) Is it at least as likely as not that any current lumbar spine disorder was either (i) caused or (ii) aggravated (worsened beyond the natural progression) by residuals of a total right knee replacement?

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. After any further development pertaining to the Veteran's lumbar spine disorder is completed, adjudicate the issue of entitlement to service connection for a lumbar spine disorder, to include on a direct basis and as secondary to residuals of a total right knee replacement.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.

6. After the above have been completed, schedule the Veteran for a VA aid and attendance and housebound status examination.  The examiner must specify in the report that all VBMS and Virtual VA records have been reviewed.  Any indicated evaluations or studies should be conducted.

The examiner is to indicate whether the Veteran, as a result of service-connected disabilities alone (including any granted pursuant to the preceding paragraphs), is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person on a regular basis.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care due to service-connected disorders.  

The examiner is asked to specifically address the submissions by the Veteran's spouse and a physician indicating that she is unable to bathe herself, maintain basic hygiene, or prepare her own meals.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

7. The Veteran is hereby notified that it is her responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Then after first completing any additional development warranted by the record readjudicate the issue of entitlement to special monthly compensation on the based on the need for aid and attendance.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


